De Haven, J., concurring.
— I concur in the judgment. The court erred in permitting the attorney for the plaintiff, upon the cross-examination of the witness Dr. Woolsey, to read extracts from certain medical books, and then ask the witness whether he agreed with the same or not. (Marshall v. Brown, 50 Mich. 148; City of Bloomington v. Shrock, 110 Ill. 22; 51 Am. Rep. 678; Rogers on Expert Testimony, secs. 181, 182.) It is not *410permissible, on cross-examination, to call the attention of such a witness to what is said on the subject to which he is testifying, hy standard works, for the purpose of testing his general knowledge or competency as an expert. It has been held, however, that when an expert asserts that his opinion agrees with a particular author, it is not improper to call his attention to what that particular author says, for the purpose of contradicting him. But there was nothing in the evidence of Dr. Woolsey to justify reading to him, and in the presence of the jury, the extracts referred to, for any such purpose. I think, also, that as the evidence does not establish a case for punitive damages, the sum awarded by the verdict is excessive.